UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period endedSeptember 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO INTERNATIONAL SILVER, INC. (Exact name of registrant as specified in its charter) Arizona (State or other jurisdiction of incorporation or organization) 333-147712 86-0715596 (Commission File Number) (IRS Employer Identification Number) 5210 E. Williams Circle, Suite 700 Tucson, Arizona 85711 (Address of principal executive offices including zip code) (520) 889-2040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically or posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Paragraph 232.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of " large accelerated filer", "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non–Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at November, 12, 2012 Common Stock, $0.0001 Par Value Exhibit Index located at page 42 Page PART 1 – FINANCIAL INFORMATION Item 1 FINANCIAL STATEMENTS Consolidated Financial Statements: 4 Balance Sheets 5 Statement of Operations 6 Statement of Cash Flows 7 Supplemental Disclosures of Non-cash Financing Activities: 8 Unaudited Interim Condensed Consolidated Statement of Shareholders' Equity Notes To The Financial Statements 9 Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATIONS 30 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38 Item 4 CONTROLS AND PROCEDURES 38 PART II – OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 40 Item 1A RISK FACTORS 40 Item 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 Item 3 DEFAULTS UPON SENIOR SECURITIES 40 Item 4 MINE SAFETY DISCLOSURES 40 Item 5 OTHER INFORMATION 40 Item 6 EXHIBITS 42 2 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors International Silver, Inc. (A Development Stage Company) We have reviewed the accompanying condensed consolidated balance sheet of International Silver, Inc. as ofSeptember 30, 2012, and the related condensed consolidated statements of operations for the three-month and nine-month periods endedSeptember 30, 2012 and 2011and for the period from inception on June 16, 2006 throughSeptember 30, 2012, and condensed consolidated statements of cash flows for the nine-month periods then ended and for the period from inception on June 16,2006 throughSeptember 30, 2012. These interim financial statements are the responsibility of theCorporation's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for the financials and accounting matters.Itis substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note A to the financial statements, the Company haslimited revenues, has negative working capital atSeptember 30, 2012, has incurred recurring losses and recurring negative cash flow from operating activities, and has an accumulated deficit which raises substantial doubt about its ability to continue as a going concern.Management's plans concerning these matters are also described in NoteA.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Seale and Beers, CPAs Las Vegas, Nevada November12, 2012 5O S, Jones Blvd Suite 202 Las Vegas, NV 89107 Phone:(888)727-8251Fax: (888)782-2351 3 International Silver, Inc. (An Exploration Stage Company) Condensed Consolidated Financial Statements For The Nine Months Ended September 30, 2012 (Unaudited) and For the Year Ended December 31, 2011 (Audited) 4 International Silver, Inc. (An Exploration Stage Enterprise) Unaudited Interim Condensed Consolidated Balance Sheets As At September 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Due from related parties - Note L - Prepaid rent - related party - Note C - Prepaid expenses - Note C Total Current Assets $ $ PROPERTY,PLANT AND EQUIPMENT- Note E Mineral properties - Note D $ $
